Exhibit 10.2
 
MODIFICATION NO. 1


TO


LOAN AND SECURITY AGREEMENT




This Modification No. 1 to Loan and Security Agreements (this “Modification”) is
entered into this 27 day of February, 2009, by and between St. Bernard Software,
Inc., a Delaware corporation with its principal place of business at 15015
Avenue of Science, San Diego, CA 92128 (“Borrower”) and Partners for Growth II,
L.P. (“PFG”).
 
Recitals
 
A.           Borrower and PFG have entered into that certain Loan and Security
Agreement dated as of July 21, 2008, as amended, restated, or otherwise modified
from time to time (the “Loan Agreement”), together with such documents,
instruments and security agreements as were executed reasonably
contemporaneously with or in connection with the Loan Agreement, the “Loan
Documents”), pursuant to which PFG has extended and conditionally-agreed to make
available to Borrower certain advances of money.
 
B.           Borrower has requested that PFG temporally modify the Modified Net
Income covenant set forth in Section 5 of the Schedule to the Loan Agreement for
the reporting periods ending February 28, 2009 and March 31, 2009.
 
C.           Subject to the representations and warranties of Borrower herein
and upon the terms and conditions set forth in this Modification, PFG is willing
to modify the Loan Agreement as set forth herein.
 
agreement
 
1.     Description of Existing Indebtedness.  Among other Obligations and
indebtedness which may be owing by Borrower to PFG, Borrower is indebted to PFG
pursuant to, among other documents, the Loan Agreement, which provides for a
revolving line of credit in up to a principal amount of One Million Dollars Five
Hundred Thousand Dollars ($1,500,000), of which $750,000 in principal
Indebtedness is outstanding on the date hereof.  Defined terms used but not
otherwise defined herein shall have the same meanings as set forth in the Loan
Agreement.
 
2.     Modification of Loan Agreement.  Section 5 of the Schedule is hereby
amended to read in its entirety as follows:
 
5.  FINANCIAL COVENANTS
 

 
(Section 5.1):
Borrower shall comply with the following financial covenant.  Compliance shall,
except as to periods expressly not tested below, be tested as of the end of each
month, on a rolling three-month basis, except as otherwise specifically provided
below:



 
1

--------------------------------------------------------------------------------

 


 
Modified Net Income:

 
 
Borrower shall maintain minimum Modified Net Income, tested monthly, as follows:

 
 
 
(a)  At closing, Modified Net Income of greater than $0.
 
(b)   July through December 2008, Modified Net Income of greater than $0.
 
(c)   January 2009, Modified Net Income of ($500,000).  For example only, for
the one month ended January 2009, Borrower could have a Modified Net Income loss
of up to $500,000.
 
(d)  February and March 2009, not tested, but monthly Modified Net Income for
such months included in later three-month rolling calculations.
 
(e)   April 2009 through the Maturity Date, Modified Net Income of greater than
$0.
 
The minimum Modified Net Income requirements of clauses (a) through (e) may be
modified as follows: Twenty-five percent (25%) of Modified Net Income from the
calendar quarter immediately prior to the calendar quarter being measured may be
applied towards meeting the minimum Modified Net Income requirement in the
currently-measured calendar quarter, up to a maximum $500,000 loss for such
quarter.  For example only, if Borrower generates $1,000,000 in Modified Net
Income for the calendar quarter of April, May and June, then Borrower could
apply $250,000 [25% x $1,000,000] towards meeting the minimum Modified Net
requirement covenant in the July, August and September quarter.  July, August
and September would still be measured on a rolling three month basis, but each
rolling three month test could not produce a Modified Net Loss of greater than
$250,000 for each month the covenant is measured.



 
Definitions.
For purposes of the foregoing financial covenants, the following term shall have
the following meaning:



 
“Modified Net Income” means total Billings less GAAP expenses of COGS, operating
expenses, plus amortization of stock based compensation, depreciation, estimates
for bad debt and other non-cash accounting charges such as impairment of
goodwill or long lived assets.



 


 
2

--------------------------------------------------------------------------------

 


3.     Conditional Modification.   The modifications made in Section 2 hereof
are subject to each of the following conditions: (a) satisfaction of the terms
of Section 6 hereof; (b) there being no Default or Event of Default under the
Loan Documents, and (c) there being no default or Event of Default under
Borrower’s loans with Silicon Valley Bank, or in the alternative, at all times
there is in effect a duly executed forbearance or waiver agreement between
Borrower and Silicon Valley Bank under which Silicon Valley Bank agrees waive
any and all existing defaults (noticed or unnoticed) and to forbear from
exercising remedies under the Senior Loan Documents.
 
4.     Borrower’ Representations And Warranties.  Borrower represents and
warrants that:
 
(a)     immediately upon giving effect to this Modification (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
 
(b)     Borrower has the corporate power and authority to execute and deliver
this Modification and to perform its obligations under the Loan Agreement, as
amended by this Modification;
 
(c)     the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to PFG on the date of the Loan Agreement remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;
 
(d)     the execution and delivery by Borrower of this Modification and the
performance by Borrower of its obligations under the Loan Agreement has been
duly authorized by all necessary corporate action on the part of Borrower;
 
(e)     this Modification has been duly authorized, executed and delivered by
Borrower and constitutes a binding obligation of Borrower, enforceable against
Borrower, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights;
 
(f)     this Modification does not require the consent of any third party or
such consent has been secured; and
 
(g)     as of the date hereof, it has no defenses against the obligations to pay
any amounts under the Obligations and it has no claims of any kind against
PFG.  Borrower acknowledges that PFG has acted in good faith and has conducted
in a commercially reasonable manner its relationships with Borrower in
connection with this Modification and in connection with the Loan Documents.
 


 
3

--------------------------------------------------------------------------------

 


Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
5.     Limitation.  The conditional modifications set forth in this Modification
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which PFG may now have or may have in the future
under or in connection with any Loan Document or any instrument or agreement
referred to therein; (b) to constitute a modification or waiver of any rate of
interest applicable to outstanding monetary Obligations, (c) to be a consent to
any future amendment or modification, forbearance or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof; or (d) to limit or impair PFG’s right
to demand strict performance of all terms and covenants as of any date.  Except
as expressly amended hereby, the Loan Documents shall continue in full force and
effect.
 
6.     Effectiveness.  Subject to the satisfaction of the conditions precedent
set forth below, this Modification shall become effective on the date hereof,
but shall continue to be subject to the satisfaction of all the following
conditions:
 
6.1     Execution and Delivery.  Borrower shall have duly authorized, executed
and delivered this Modification to PFG.
 
6.2     Update to Representations. To the extent required to make the
Representations true and correct in all material respects as of the date hereof,
Borrower shall promptly update the Representations.
 
6.3     Payment of Amendment Fee.  Borrower shall have paid upon execution
hereof an Amendment Fee to PFG in the amount of $5,000.
 
6.4     Payment of PFG Expenses.  Borrower shall have paid upon demand all PFG
costs and expenses (including all reasonable attorneys’ fees and reasonable
expenses) incurred in connection with this Modification.
 
7.     Counterparts.  This Modification may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Modification.
 
8.     Integration; Construction.  This Modification, the Loan Agreement and any
documents executed in connection herewith or therewith or pursuant hereto or
thereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Modification; except that any financing statements or
other agreements or instruments filed by PFG with respect to Borrower shall
remain in full force and effect. The title of this Agreement and section
headings are for the readers’ convenience only and shall be ignored for purposes
of integration into the Loan Agreement.
 


 
4

--------------------------------------------------------------------------------

 


9.     Governing Law; Venue.  THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and PFG each submit to the exclusive jurisdiction of the
State and Federal courts in San Francisco County, California.
 


 


 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the date first written above.
 


Borrower:
 
ST. BERNARD SOFTWARE, INC.
 
By /s/  John T. Burke                        
CFO
By /s/  Thalia Gietzen                        
 Corporate Controller
PARTNERS FOR GROWTH II, L.P.
 
By /s/ Andrew Kahn                                   
Name: Andrew Kahn
Title:  Manager, Partners for Growth II, LLC
Its General Partner
 
 



 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------
